          Case 8:20-cv-00692-PX Document 17 Filed 07/02/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

MARC S. CASON, #180571,

   Plaintiff,
                v.                                  Civil Action No. PX-20-692

CORIZON HEALTH SERVICES, et al.,

   Defendants.


       DEFENDANTS CORIZON HEALTH, INC., DR. BOLAJI ONABAJO, DR.
    ASRESAHEGN GETACHEW, DR. YONAS SISAY, AND DR. HIRUY BISHAW’S
     MOTION TO DISMISS OR ALTERNATIVELY FOR SUMMARY JUDGMENT

       Defendants Corizon Health, Inc., Dr. Bolaji Onabajo, Dr. Asresahegn Getachew, Dr.

Yonas Sisay, and Dr. Hiruy Bishaw (“Corizon Defendants”), through undersigned counsel, move

for dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6) or, alternatively, for summary

judgment pursuant to Federal Rule of Civil Procedure 56 on the following grounds:

        1.      Plaintiff’s Complaint fails to state a claim upon which relief may be granted

                against Corizon Defendants.

        2.      There is no genuine dispute of material fact and Corizon Defendants are entitled

                to judgment as a matter of law.

        3.      The grounds for this Motion are stated fully in the Memorandum of Law

                submitted herewith.

       WHEREFORE, Defendants Corizon Health, Inc., Dr. Bolaji Onabajo, Dr. Asresahegn

Getachew, Dr. Yonas Sisay, and Dr. Hiruy Bishaw respectfully request that the Court dismiss the

Complaint or enter summary judgment in their favor.

       July 2, 2020.
Case 8:20-cv-00692-PX Document 17 Filed 07/02/20 Page 2 of 3



                                 Respectfully submitted,

                                 MARKS, O’NEILL, O’BRIEN, DOHERTY
                                 & KELLY, P.C.

                           By: /s/ Alexandra R. Hilton
                               Patricia H. Beall
                               Bar Number: 29593
                               PBeall@moodklaw.com
                               Alexandra R. Hilton
                               Bar Number: 21233
                               AHilton@moodklaw.com
                               600 Baltimore Avenue, Suite 305
                               Towson, Maryland 21204
                               (410) 339-6880
                               Attorney for Corizon Health, Inc., Dr. Bolaji
                               Onabajo, Dr. Asresahegn Getachew, Dr. Yonas
                               Sisay, and Dr. Hiruy Bishaw




                             2
          Case 8:20-cv-00692-PX Document 17 Filed 07/02/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 2nd day of July 2020, a copy of the foregoing document

was electronically transmitted to this Court and mailed first class, postage pre-paid to:

Marc S. Cason
#180571/160904
Western Correctional Institution
13800 McMullen Highway, SW
Cumberland, MD 21502
Pro Se Plaintiff

Via Email:
Gina Marie Smith
Douglas Conrad Meister
Meyers Rodbell and Rosenbaum PA
6801 Kenilworth Avenue, Suite 400
Riverdale, MD 20737-1385
Email: gsmith@mrrlaw.net; dmeister@mrrlaw.net




                                              /s/ Alexandra R. Hilton
                                              Alexandra R. Hilton




                                                 3
